



Exhibit 10-AI
    
2019 MASTER STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
This Restricted Stock Unit Award Agreement (the “Agreement”) is made as of the
date specified in the individual grant summary, by and between Donaldson
Company, Inc., a Delaware corporation (“Donaldson”), and the person specified in
the individual grant summary (the “Employee”). For purposes of the Agreement,
the “Employer” means Donaldson or any Affiliate that employs the Employee.
Donaldson has adopted the 2019 Master Stock Incentive Plan (the “Plan”) which
permits the grant of an award of Restricted Stock Units representing the right
to receive shares of common stock, par value US $5.00 per share, of Donaldson
(“Common Stock”) and dividend equivalent amounts corresponding to such shares.
Donaldson is now granting this award under the Plan and in consideration of the
Employee’s and Donaldson’s covenants in this Agreement.
1.    Grant of Restricted Stock Units. Donaldson hereby grants to the Employee
the number Restricted Stock Units specified in the grant summary for no cash
consideration. The Restricted Stock Units shall be subject to the terms and
conditions in this Agreement and the Plan. The Employee acknowledges receipt of
a copy of the Plan and the Plan Prospectus. Capitalized terms not defined in
this Agreement shall have the meaning ascribed to such terms in the Plan. The
grant date shall be as specified on the Employee’s individual grant summary
(“Grant Date”).


2.    Vesting of Restricted Stock Units. Except as otherwise provided in the
Plan or this Agreement, neither the Restricted Stock Units nor the underlying
shares of Common Stock to which the units relate, may be sold, assigned,
hypothecated or transferred (including without limitation, transfer by gift or
donation) until the applicable vesting dates provided below (the “Restriction
Period”). If the application of the vesting percentages below results in the
vesting of a fractional Restricted Stock Unit, the number of Restricted Stock
Units vested shall be rounded to the nearest whole number. Restricted Stock
Units granted to the Employee shall be credited to a book‑keeping account in the
Employee’s name. This account shall be a record of book‑keeping entries only and
shall be utilized solely as a device for the measurement and determination of
the number of shares of Common Stock to be issued to the Employee in settlement
of the Restricted Stock Units pursuant to this Agreement.


Vesting Dates:                Cumulative Units Vested:    
First Anniversary of Grant Date            33.3%
Second Anniversary of Grant Date        66.6%
Third Anniversary of Grant Date        100%


3.    Termination of Employment. Unvested Restricted Stock Units shall be
cancelled and forfeited if, at any time within the Restriction Period, the
Employee’s employment terminates for any reason (including, without limitation,
termination by the Employer, with or without cause) other than for reasons of
death, Retirement (as defined in the Plan), or Disability (as defined in the
Plan). Upon termination of the Employee’s employment within the Restriction
Period by reason of death, Retirement or Disability, the Restriction Period
shall end upon such termination, and in lieu of the vesting schedule above, the
unvested Restricted Stock Units shall vest as to the number (rounded to the
nearest whole share) of Restricted Stock Units obtained by multiplying the
unvested Restricted Stock Units by a fraction formed from dividing the full
number of months of the Employee’s employment since the Grant Date by
thirty‑six (36). The remainder of Restricted Stock Units shall be cancelled and
forfeited.


    


-1-

--------------------------------------------------------------------------------





For purposes of this Agreement, the Employee’s date of termination of employment
shall be the earlier of (i) the date the Employer tenders a notice of
termination to the Employee or the Employee tenders a notice of resignation to
the Employer, or (ii) the date the Employee ceases to render services to the
Employer, and unless otherwise expressly provided in this Agreement or
determined by the Committee in its sole discretion, the Employee’s right to vest
in the Restricted Stock Units will terminate as of such date and will not be
extended by any notice period (e.g., the Employee’s period of employment would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where the
Employee is employed or the terms of the Employee’s employment agreement, if
any). The Committee (or its delegate) shall have the exclusive discretion to
determine the date of the Employee’s termination of employment for purposes of
this award (including whether the Employee may still be considered to be
providing services while on a leave of absence). For the avoidance of doubt, a
transfer of employment between Donaldson Affiliates shall not constitute a
termination of employment for purposes of this Agreement.
4.    Settlement of Restricted Stock Units.


(a)Upon the expiration of the Restriction Period, Donaldson shall cause to be
issued to the Employee, or to the Employee’s estate in the event of the
Employee’s death, one (1) share of Common Stock in payment and settlement of
each vested Restricted Stock Unit. Donaldson shall cause the shares of Common
Stock issuable in connection with the vesting of any such Restricted Stock Units
to be issued as soon as practicable after the Restriction Period, but in all
events no later than 30 days after the Restriction Period, and the Employee
shall have no power to affect the timing of such issuance. Such issuance shall
be evidenced by a stock certificate or appropriate entry on the books of
Donaldson or a duly authorized transfer agent of Donaldson and shall be in
complete settlement and satisfaction of such vested Restricted Stock Units.


Notwithstanding the foregoing, if the Employee is resident or provides services
outside of the United States, Donaldson, in its sole discretion, may provide for
the settlement of the Restricted Stock Units in the form of:
(i)a cash payment in an amount equal to the Fair Market Value of the shares of
Common Stock as of the vesting date that corresponds to the number of vested
Restricted Stock Units, to the extent settlement in shares of Common Stock
(i) is prohibited under local law, (ii) would require the Employee, Donaldson or
any Affiliate to obtain the approval of any governmental or regulatory body in
the Employee’s country of residence (or country of employment, if different),
(iii) would result in adverse tax consequences for the Employee, Donaldson or
any Affiliate, or (iv) is administratively burdensome; or


(ii)shares of Common Stock, but require the Employee to sell such shares of
Common Stock immediately or within a specified period following the Employee’s
termination of employment (in which case, the Employee agrees that Donaldson
shall have the authority to issue sale instructions in relation to such shares
of Common Stock on the Employee’s behalf).


(b)If the Employee is a taxpayer of the United States of America (“U.S.”) and
has attained or will attain age 55 prior to the expiration of the Restriction
Period applicable to Restricted Stock Units, such Restricted Stock Units shall
be treated as “deferred compensation” subject to section 409A of Code. In such
case, if those Restricted Stock Units vest and become payable on account of the
Employee’s termination of employment, the Restricted Stock Units shall not
become payable (even though non‑forfeitable) unless the termination constitutes
a “separation from service” as defined in Treasury Regulations promulgated under
section 409A of the Code. In addition, if the Employee is a Specified


-2-

--------------------------------------------------------------------------------





Employee, payment on account of separation from service hereunder shall be made
as of the date that is six (6) months following the Employee’s separation from
service (or, if earlier, upon the Employee’s death).


5.    Execution of Employee Agreement and Non‑Competition Agreement. In
consideration of the grant of Restricted Stock Units and other good and valuable
consideration associated with the Employee’s employment with the Employer, the
Employee agrees to execute an agreement (or agreements) containing restrictive
covenants concerning the Employee’s behavior both during employment and
following termination of employment that is satisfactory to Donaldson (the
“Employee Agreement”). The Employee acknowledges and agrees that the grant of
Restricted Stock Units is expressly conditioned upon the Employee’s execution of
the Employee Agreement, and the Employee further acknowledges and agrees that
the grant of Restricted Stock Units is adequate consideration for the Employee’s
execution of the Employee Agreement and the restrictive covenants contained
therein.


6.    Accelerated Vesting Upon Change in Control. In the event of a Change in
Control (as defined in the Plan) during the Restricted Period, the unvested
Restricted Stock Units then outstanding shall immediately become fully vested
and the underlying shares of Common Stock shall be issued to the Employee.
Notwithstanding the foregoing, if any payment due under this Section 6 is
deferred compensation subject to section 409A of the Code, and if the Change in
Control is not a “change in control event” that serves as a permissible payment
event under U.S. Treasury Regulation § 1.409A‑3(i)(5) or such other regulation
or guidance issued under section 409A of the Code, then the Restricted Stock
Units shall vest upon the Change in Control as provided above but issuance of
the shares subject to the award shall be delayed until the end of the
Restriction Period.


7.    Tax and Social Insurance Contributions Withholding.


(a)    Regardless of any action Donaldson or the Employer takes with respect to
any or all income tax, social insurance, payroll tax, fringe benefit tax,
payment on account or other tax-related items related to the Employee’s
participation in the Plan (“Tax‑Related Items”), the Employee acknowledges that
the ultimate liability for all Tax‑Related Items legally due by the Employee is
and remains the Employee’s responsibility, and that Donaldson and the Employer:
(a) make no representations or undertakings regarding the treatment of any
Tax‑Related Items in connection with any aspect of the award of Restricted Stock
Units, including the grant of the Restricted Stock Units, the vesting of the
Restricted Stock Units, the issuance of shares of Common Stock, the subsequent
sale of any shares of Common Stock and the receipt of any dividends or dividend
equivalent amounts; and (b) do not commit to structure the terms of the grant or
any aspect of the Restricted Stock Unit award to reduce or eliminate the
Employee’s liability for Tax‑Related Items.


(b)    Prior to any taxable or tax withholding event, as applicable, the
Employee agrees to make adequate arrangements satisfactory to Donaldson and/or
the Employer to satisfy all Tax-Related Items. Payment of all Tax-Related Items
may be satisfied by (i) payment in cash, (ii) delivery of unencumbered shares of
Common Stock previously acquired having a Fair Market Value that is equal to the
Tax-Related Items, (iii) by a combination of cash and shares under (i) and (ii)
above; (iv) by withholding of shares of Common Stock that would otherwise be
issued upon settlement having a Fair Market Value equal to the Tax-Related Items
or (v) by (broker-assisted) sell-to-cover transaction that complies with all
applicable laws. In the absence of direction from the Employee, the Employee
hereby authorizes Donaldson to satisfy all Tax-Related Items by (1) withholding
shares of Common Stock to be issued at settlement or otherwise selling shares of
Common Stock on the Employee’s behalf equal to the amount of all Tax-Related
Items required to be withheld, pursuant to the policies and processes of
Donaldson’s stock plan administrator and broker; or (2) withholding from the
Employee’s wages or other cash compensation payable to the Employee by Donaldson
and/or the Employer. If the Employee is subject to taxation in more than one
jurisdiction,


-3-

--------------------------------------------------------------------------------





the Employee acknowledges that the Employer or another Affiliate may be required
to withhold or account for Tax‑Related Items in more than one jurisdiction.


(c)Depending on the withholding method, Donaldson may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates (as
determined by the Committee in its sole discretion) or other applicable
withholding rates, including maximum withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding from shares of Common Stock to be
delivered upon vesting of the Restricted Stock Units, for tax purposes, the
Employee is deemed to have been issued the full number of shares of Common Stock
subject to the vested Restricted Stock Units, notwithstanding that a number of
shares of Common Stock are held back solely for the purpose of paying the
Tax-Related Items.


(d)The Employee agrees to pay to Donaldson or the Employer any amount of
Tax-Related Items that Donaldson or the Employer may be required to withhold or
account for as a result of the Employee’s participation in the Plan that cannot
be satisfied by the means previously described. Donaldson may refuse to issue or
deliver shares of Common Stock or proceeds from the sale of shares of Common
Stock until arrangements satisfactory to the Committee have been made in
connection with the Tax-Related Items.


8.    Shareholder Rights; Dividend Equivalents. The Restricted Stock Units do
not entitle the Employee to any rights of a stockholder of Donaldson with
respect to shares of Common Stock underlying the Restricted Stock Units until
such shares have been issued to the Employee upon settlement of the Restricted
Stock Units. Notwithstanding the foregoing, the Employee shall accumulate an
unvested right to dividend equivalent amounts on the shares of Common Stock
underlying Restricted Stock Units if cash dividends are declared by Donaldson on
the shares on or after the Grant Date. Each time a dividend is paid on the
shares of Common Stock, the Employee shall accrue an additional number of
Restricted Stock Units (rounded to the nearest whole share) having a Fair Market
Value on the dividend payment date equal to the amount of the dividend payable
on the Employee’s Restricted Stock Units on the dividend record date. The
additional Restricted Stock Units shall be subject to the same vesting,
forfeiture and share delivery terms in Sections 2, 3, 4 and 6 above as if they
had been awarded on the Grant Date. The Employee shall not be entitled to
dividend equivalents with respect to dividends declared prior to the Grant Date.
All dividend equivalents accumulated with respect to forfeited Restricted Stock
Units shall also be irrevocably forfeited. As of the date of issuance of shares
underlying Restricted Stock Units, the Employee shall have all of the rights of
a stockholder of Donaldson with respect to any shares issued pursuant hereto.


9.    Effectiveness of Agreement; Non-Disclosure. This Agreement shall be
effective only after the Employee agrees to the terms and conditions of this
Agreement. The Employee shall not disclose either the contents or any of the
terms and conditions of this award to any other person and agrees that Donaldson
shall have the right, in its sole discretion, to immediately terminate the
Agreement in the event of such disclosure by the Employee.


10.    Nature of Grant.


(a)    Neither the Plan nor this Agreement shall (i) be deemed to give the
Employee a right to remain an employee of the Employer, (ii) restrict the right
of the Employer to discharge the Employee, with or without cause, or (iii) be
deemed to be a written contract of employment.


(b)    The Employee acknowledges and agrees that the Plan is discretionary in
nature and limited in duration, and may be amended, cancelled, or terminated by
Donaldson, in its sole discretion, at any time.


-4-

--------------------------------------------------------------------------------





Any amendment, modification or termination of the Plan shall not constitute a
change or impairment of the terms and conditions of the Employee’s employment
with the Employer.


(c)    The grant of the Restricted Stock Unit award under the Plan is a one‑time
benefit and does not create any contractual or other right to receive an award
or benefits in lieu of Restricted Stock Units in the future. Future awards, if
any, will be at the sole discretion of Donaldson, including, but not limited to,
the form and timing of an award, the number of shares of Common Stock subject to
an award and the vesting provisions.


(d)    The Employee’s participation in the Plan is exceptional, voluntary and
occasional. The value of the Employee’s Restricted Stock Unit award is an
extraordinary item of compensation outside the scope of the Employee’s
employment contract, if any.


(e)    The Employee’s award of Restricted Stock Units, the shares of Common
Stock subject to the Restricted Stock Units and the income and value of the same
are not part of normal or expected compensation for any purpose, including,
without limitation, calculating any severance, resignation, redundancy, end of
service payments, bonuses, long‑service awards, pension, or retirement benefits
or similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for Donaldson, the Employer or any
Affiliate.


(f)    No claim or entitlement to compensation or damages shall arise from
termination of the Restricted Stock Unit award resulting from termination of the
Employee’s employment (for any reason whatsoever, whether or not later found to
be invalid or in breach of local employment laws or the terms of the Employee’s
employment agreement, if any).


(g)    The future value of the shares of Common Stock subject to the Restricted
Stock Unit award is unknown and cannot be predicted with certainty. The value of
any underlying shares of Common Stock issued hereunder may increase or decrease.


(h)    Donaldson shall not be liable for any foreign exchange rate fluctuation,
where applicable, between the Employee’s local currency and the United States
dollar that may affect the value of the Restricted Stock Unit or of any amounts
due to the Employee pursuant to the award or the subsequent sale of any shares
of Common Stock acquired under the award.


(i)    The Restricted Stock Units and the benefits evidenced by this Agreement
do not create any entitlement not otherwise specifically provided for in the
Plan or provided by Donaldson in its discretion, to have the Restricted Stock
Units or any such benefits transferred to, or assumed by, another company, nor
to be exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the shares of Common Stock.


11.    Data Privacy.


(a)    Pursuant to applicable personal data protection laws, Donaldson hereby
notifies the Employee of the following in relation to the Employee’s personal
Data (as defined below) and the collection, use, processing and transfer of such
Data in relation to Donaldson’s grant of this award and the Employee’s
participation in the Plan. The collection, use, processing and transfer of the
Employee’s Data is necessary for Donaldson’s administration of the Plan and the
Employee’s participation in the Plan, and the Employee’s denial and/or objection
to the collection, use, processing and transfer of Data may affect the
Employee’s participation in the Plan. As such, the Employee hereby voluntarily
acknowledges and consents (where required under applicable law) to the
collection, use, processing and transfer of Data as described in this paragraph.


-5-

--------------------------------------------------------------------------------





(b)    Donaldson and the Employer hold certain personal information about the
Employee, specifically: the Employee’s name, home address, email address and
telephone number, date of birth, social security number, passport number or
other employee identification number, salary, nationality, job title, any shares
of Common Stock or directorships held in Donaldson, details of all stock awards
or any other entitlement to shares of Common Stock awarded, canceled, purchased,
vested, unvested or outstanding in the Employee’s favor, for the purpose of
managing and administering the Plan (“Data”). Data may be provided by the
Employee or collected, where lawful, from third parties, and Donaldson will
process Data for the exclusive purpose of implementing, administering and
managing the Employee’s participation in the Plan. Data processing will take
place through electronic and non‑electronic means according to logics and
procedures strictly correlated to the purposes for which Data are collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations in the Employee’s country of residence. Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought. Data will be
accessible within Donaldson’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for the Employee’s participation in the Plan.


(c)    Donaldson and the Employer will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
the Employee’s participation in the Plan, and Donaldson and the Employer may
each further transfer Data to any third parties assisting Donaldson in the
implementation, administration and management of the Plan. As permitted by
applicable personal data protection laws, if Donaldson or the Employer becomes
involved in a merger, acquisition, sale of assets, joint venture, securities
offering, bankruptcy, reorganization, liquidation, dissolution, or other
transaction or if the ownership of all or substantially all of Donaldson or the
Employer otherwise changes, Donaldson or the Employer may transfer Data to a
third party or parties in connection therewith. The Employee hereby authorizes
(where required under applicable law) them to receive, possess, use, retain and
transfer Data, in electronic or other form, for purposes of implementing,
administering and managing the Employee’s participation in the Plan, including
any requisite transfer of such Data as may be required for the administration of
the Plan and/or the subsequent holding of shares of Common Stock on the
Employee’s behalf to a broker or other third party with whom the Employee may
elect to deposit any shares of Common Stock acquired pursuant to the Plan.


(d)    The Employee may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of Data, (b) verify the content,
origin and accuracy of Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of Data which
is not necessary or required for the implementation, administration and/or
operation of the Plan and the Employee’s participation in the Plan. The Employee
may seek to exercise these rights by contacting privacy@donaldson.com. The
Employee understands that he or she is providing the consent herein on a purely
voluntary basis. If the Employee does not consent or later seeks to remove his
or her consent, the Employee’s salary from or employment with the Employer will
not be affected; the only consequence of refusing or withdrawing his or her
consent is that Donaldson would not be able to grant the Employee Restricted
Stock Units or other equity awards or participation in the Plan.


12.    Governing Law and Venue. This Agreement shall be construed and enforced
in accordance with the laws of the U.S. state of Delaware, except with respect
to its rules relating to conflicts of law. The Employee consents to the
exclusive jurisdiction of the state and federal courts of the U.S. state of
Minnesota in connection with any controversies relating to or arising out of
this Agreement, and agrees that any and all litigation relating to or arising
out of this Agreement shall be venued in Hennepin County, Minnesota.


    


-6-

--------------------------------------------------------------------------------





13.    Repatriation; Compliance with Law. The Employee agrees to repatriate all
payments attributable to the shares of Common Stock and/or cash acquired under
the Plan (including, but not limited to, dividends and any proceeds derived from
the sale of the shares of Common Stock acquired pursuant to the award) in
accordance with local foreign exchange rules and regulations in the Employee’s
country of residence (and country of employment, if different). In addition, the
Employee also agrees to take any and all actions, and consents to any and all
actions taken by Donaldson or any Affiliate, as may be required to allow
Donaldson and its Affiliates to comply with local laws, rules and regulations in
the Employee’s country of residence (and country of employment, if different).
Finally, the Employee agrees to take any and all actions as may be required to
comply with the Employee’s personal legal and tax obligations under local laws,
rules and regulations in the Employee’s country of residence (and country of
employment, if different).


14.    Electronic Delivery and Acceptance. Donaldson, in its sole discretion,
may decide to deliver any documents related to the Restricted Stock Units or
other awards granted to the Employee under the Plan by electronic means. The
Employee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on‑line or electronic system
established and maintained by Donaldson or a third party designated by
Donaldson.


15.    English Language. The Employee acknowledges and agrees that it is the
Employee’s express intent that this Agreement, the Plan and all other documents,
notices and legal proceedings entered into, given or instituted pursuant to the
grant of this award of Restricted Stock Units, be drawn up in English. The
Employee acknowledges that he or she is sufficiently proficient in English, or
has consulted with an advisor who is sufficiently proficient in English, so as
to allow the Employee to understand the terms and conditions of this Agreement
and the Plan. If the Employee has received this Agreement, the Plan or any other
documents related to the award of Restricted Stock Units translated into a
language other than English, and if the meaning of the translated version is
different than the English version, the English version shall control.


16.    Addendum. Notwithstanding any provisions in this Agreement to the
contrary, this award of Restricted Stock Units shall be subject to any special
terms and conditions for the Employee’s country of residence (and country of
employment, if different), as set forth in the applicable addendum to this
Agreement. Further, if the Employee transfers residency and/or employment to
another country reflected in an addendum to this Agreement, the special terms
and conditions for such country will apply to the Employee to the extent
Donaldson determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local laws,
rules and/or regulations or to facilitate the operation and administration of
the Restricted Stock Units and the Plan (or Donaldson may establish alternative
terms and conditions as may be necessary or advisable to accommodate the
Employee’s transfer). Any applicable addendum shall constitute part of this
Agreement.


17.    Imposition of Other Requirements. Donaldson reserves the right to impose
other requirements on this award of Restricted Stock Units, any dividend
equivalents, any shares of Common Stock acquired pursuant to this award, and the
Employee’s participation in the Plan, to the extent Donaldson determines, in its
sole discretion, that such other requirements are necessary or advisable in
order to comply with local laws, rules and/or regulations or to facilitate the
operation and administration of the Restricted Stock Unit award and the Plan.
Such requirements may include (but are not limited to) requiring the Employee to
sign any agreements or undertakings that may be necessary to accomplish the
foregoing.


18.    Not a Public Offering. This award is not intended to be a public offering
of securities in the Employee’s country of residence (and country of employment,
if different). Donaldson has not submitted any registration statement,
prospectus or other filings with the local securities authorities (unless
otherwise required under local law), and the award of Restricted Stock Units is
not subject to the supervision of the local securities authorities.


19.    No Advice Regarding Grant. No employee of Donaldson or any Affiliate is
permitted to advise the Employee on whether the Employee should acquire shares
of Common Stock by participating in the Plan. Investment in shares of Common
Stock involves a degree of risk. Before deciding to participate in the Plan, the
Employee should


-7-

--------------------------------------------------------------------------------





carefully review all the materials related to the Restricted Stock Units and the
Plan. In addition, the Employee should consult the Employee’s personal advisor
for professional investment advice.


20.    Insider Trading/Market Abuse Laws. By participating in the Plan, the
Employee agrees to comply with Donaldson’s policy on insider trading (to the
extent that it is applicable to the Employee). Further, the Employee
acknowledges that, depending on the Employee’s or the broker’s country of
residence or where the shares of Common Stock are listed, the Employee may be
subject to insider trading restrictions and/or market abuse laws which may
affect the Employee’s ability to accept, acquire, sell or otherwise dispose of
shares of Common Stock, rights to shares of Common Stock (e.g., Restricted Stock
Units) or rights linked to the value of shares of Common Stock, during such time
the Employee is considered to have “inside information” regarding Donaldson as
defined by the laws or regulations in the Employee’s country. Local insider
trading laws and regulations may prohibit the cancellation or amendment of
orders the Employee places before he or she possessed inside information.
Furthermore, the Employee could be prohibited from (i) disclosing the inside
information to any third party (other than on a “need to know” basis) and
(ii) “tipping” third parties or causing them otherwise to buy or sell
securities. The Employee understands that third parties include fellow
employees. Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Donaldson insider trading policy. The Employee acknowledges that it is the
Employee’s responsibility to comply with any applicable restrictions, and that
the Employee should therefore consult his or her personal advisor on this
matter.


21.    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement will not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement will be severable and enforceable to the extent permitted by
law.


22.    Waiver. The Employee agrees that a waiver by Donaldson of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the Employee
or any other Participant.


By execution of this Agreement as of the Grant Date, the Employee hereby accepts
and agrees to be bound by all of the terms and conditions of this Agreement and
the Plan.
EMPLOYEE:


SIGNED BY ELECTRONIC SIGNATURE*




* BY ELECTRONICALLY ACCEPTING THIS AWARD, THE EMPLOYEE AGREES THAT (i) SUCH
ACCEPTANCE CONSTITUTES THE EMPLOYEE’S ELECTRONIC SIGNATURE IN EXECUTION OF THIS
AGREEMENT; (ii) THE EMPLOYEE AGREES TO BE BOUND BY THE PROVISIONS OF THE PLAN,
THE AGREEMENT AND THE ADDENDUM TO THE AGREEMENT (IF ANY); (iii) THE EMPLOYEE HAS
REVIEWED THE PLAN, THE AGREEMENT AND THE ADDENDUM TO THE AGREEMENT (IF ANY) IN
THEIR ENTIRETY, HAS HAD AN OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO
ACCEPTING THE AWARD AND FULLY UNDERSTANDS ALL OF THE PROVISIONS OF THE PLAN, THE
AGREEMENT AND THE ADDENDUM TO THE AGREEMENT (IF ANY); (iv) THE EMPLOYEE HAS BEEN
PROVIDED WITH A COPY OR ELECTRONIC ACCESS TO A COPY OF THE U.S. PROSPECTUS FOR
THE PLAN AND THE TAX SUPPLEMENT TO THE U.S. PROSPECTUS FOR THE EMPLOYEE’S
COUNTRY, IF APPLICABLE; AND (v) THE EMPLOYEE HEREBY AGREES TO ACCEPT AS BINDING,
CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE HUMAN RESOURCES
COMMITTEE UPON ANY QUESTIONS ARISING UNDER THE PLAN, THE AGREEMENT AND THE
ADDENDUM TO THE AGREEMENT (IF ANY).


-8-

--------------------------------------------------------------------------------







ADDENDUM TO
RESTRICTED STOCK AWARD AGREEMENT


The Restricted Stock Units are subject to the following additional terms and
conditions as set forth in this addendum to the Agreement (the “Addendum”) to
the extent the Employee resides and/or is employed in one of the jurisdictions
or countries addressed herein. To the extent the Employee transfers residence
and/or employment to another country, the special terms and conditions for such
country as reflected in this Addendum (if any) will apply to the Employee to the
extent Donaldson determines, in its sole discretion, that the application of
such terms and conditions is necessary or advisable to comply with local laws,
rules and/or regulations, or to facilitate the operation and administration of
the Restricted Stock Units and the Plan (or Donaldson may establish alternative
terms and conditions as may be necessary or advisable to accommodate the
Employee’s transfer). All defined terms as contained in this Addendum shall have
the same meaning as set forth in the Plan and the Agreement.


EUROPEAN UNION (“EU”) AND EUROPEAN ECONOMIC AREA (“EEA”) MEMBER STATES


1.    Personal Data. The following provision replaces Section 11 of the
Agreement in its entirety:
Pursuant to applicable personal data protection laws, Donaldson hereby notifies
the Employee of the following in relation to the Employee’s Personal Data
(defined below) and the collection, processing and transfer in electronic or
other form of such Personal Data in relation to Donaldson’s grant of this award
and the Employee’s participation in the Plan. The collection, processing and
transfer of the Employee’s Personal Data is necessary for the legitimate purpose
of Donaldson’s administration of the Plan and the Employee’s participation in
the Plan, and the Employee’s denial and/or objection to the collection,
processing and transfer of Personal Data may affect the Employee’s participation
in the Plan. As such, the Employee acknowledges the collection, use, processing
and transfer of Personal Data as described herein.
Donaldson and the Employer hold certain personally identifiable information
about the Employee, specifically the Employee’s name, home address, email
address and telephone number, date of birth, social security number, passport
number or other employee identification number, salary, nationality, job title,
any shares of Common Stock or directorships held in Donaldson, details of all
options or any other entitlement to shares of Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Employee’s favor, for the
purpose of managing and administering the Plan (“Personal Data”). The Personal
Data may be provided by the Employee or collected, where lawful, from third
parties. Donaldson and the Employer each act as controllers of the Personal Data
and will process the Personal Data in this context for the exclusive legitimate
purpose of implementing, administering and managing the Employee’s participation
in the Plan and meeting related legal obligations associated with these actions.
The processing will take place through electronic and non‑electronic means
according to logics and procedures correlated to the purposes for which the
Personal Data was collected and with confidentiality and security provisions as
set forth by applicable laws and regulations. Personal Data will be accessible
within Donaldson’s organization only by those persons requiring access for
purposes of the implementation, administration and operation of the Plan and
other aspects of the employment relationship and for the Employee’s
participation in the Plan.
Donaldson and the Employer will transfer Personal Data amongst themselves as
necessary for the purpose of implementation, administration and management of
the Employee’s participation in the Plan, and Donaldson and the Employer may
each further transfer Personal Data to third parties assisting Donaldson or the
Employer in the implementation, administration and management of the Plan,
including


-9-

--------------------------------------------------------------------------------





Morgan Stanley Smith Barney or any successor or other third party that
Donaldson, the Employer or Morgan Stanley Smith Barney (or its successor) may
engage to assist with administration of the Plan from time to time. Further and
as permitted by applicable personal data protection laws, if Donaldson or the
Employer becomes involved in a merger, acquisition, sale of assets, joint
venture, securities offering, bankruptcy, reorganization, liquidation,
dissolution, or other transaction or if the ownership of all or substantially
all of Donaldson or the Employer otherwise changes, Donaldson or the Employer
may transfer Data to a third party or parties in connection therewith. These
recipients may be located in the EEA, or elsewhere throughout the world, such as
the United States. By participating in the Plan, the Employee understands that
these recipients may receive, possess, use, retain and transfer Personal Data,
in electronic or other form, for purposes of implementing, administering and
managing the Employee’s participation in the Plan, including any requisite
transfer of such Personal Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of Common Stock on the Employee’s
behalf to a broker or other third party with whom the Employee may elect to
deposit any shares of Common Stock acquired pursuant to the Plan. The Employee
further understands that the Employee may request a list with the names and
addresses of any potential recipients of the Employee’s Personal Data by
contacting privacy@donaldson.com. When transferring Personal Data to these
potential recipients, Donaldson and the Employer provide appropriate safeguards
in accordance with EU Standard Contractual Clauses, the EU‑U.S. Privacy Shield
Framework, or other legally binding and permissible arrangements. The Employee
may request a copy of such safeguards by contacting privacy@donaldson.com.
To the extent provided by law, the Employee may, at any time, have the right to
request: access to Personal Data, rectification of Personal Data, erasure of
Personal Data, restriction of processing of Personal Data, and portability of
Personal Data. The Employee may also have the right to object, on grounds
related to a particular situation, to the processing of Personal Data, as well
as opt‑out of the Plan herein, in any case without cost, by contacting
privacy@donaldson.com. The Employee’s provision of Personal Data is a
contractual requirement. The Employee understands, however, that the only
consequence of refusing to provide Personal Data is that Donaldson and the
Employer may not be able to grant the Employee equity awards under the Plan, or
administer or maintain such awards. For more information on the consequences of
the Employee’s refusal to provide Personal Data, the Employee understands that
the Employee may contact privacy@donaldson.com.
When Donaldson and the Employer no longer need to use Personal Data for the
purposes above or do not need to retain it for compliance with any legal or
regulatory purpose, each will take reasonable steps to remove Personal Data from
their systems and/or records containing the Personal Data and/or take steps to
properly anonymize it so that the Employee can no longer be identified from it.
2.    EU Age Discrimination. If the Employee is a resident of or employed in a
country that is a member of the EU, the grant of this award and the terms and
conditions governing this award are intended to comply with the age
discrimination provisions of the EU Equal Treatment Framework Directive, as
implemented into local law (the “Age Discrimination Rules”). To the extent a
court or tribunal of competent jurisdiction determines that any provision of
this award is invalid or unenforceable, in whole or in part, under the Age
Discrimination Rules, Donaldson shall have the power and authority to revise or
strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.
AUSTRALIA


1.    Australia Offer Document. The grant of the Restricted Stock Units is
intended to comply with the provisions of the Corporations Act 2001, Australia
Securities and Investment Commission ("ASIC") Regulatory Guide 49 and ASIC Class
Order 14/1000. Additional details are set forth in the Australia Offer Document,
which is provided to the Employee with the Agreement. By accepting the


-10-

--------------------------------------------------------------------------------





Restricted Stock Units, the Employee acknowledges and confirms that he or she
has received these documents.


2.    Shareholder Approval Requirement. Notwithstanding any provision in the
Agreement to the contrary, the Employee will not be entitled to, and shall not
claim any benefit under the Plan if the provision of such benefit would give
rise to a breach of Part 2D.2 of the Corporations Act 2001 (Cth), any other
provision of that Act, or any other applicable statute, rule or regulation which
limits or restricts the giving of such benefits. Further, Donaldson’s Affiliate
in Australia is under no obligation to seek or obtain the approval of its
shareholders for the purpose of overcoming any such limitation or restriction.


3.    Tax Deferral. The Restricted Stock Units awarded under the Agreement is
intended to be subject to tax deferral under Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) (subject to the conditions of the Act).


BELGIUM


No country‑specific provisions.
BRAZIL


1.    Labor Law Acknowledgment. The Employee agrees that, for all legal
purposes, (i) the benefits provided under the Agreement and the Plan are the
result of commercial transactions unrelated to the Employee’s employment; (ii)
the Agreement and the Plan are not a part of the terms and conditions of the
Employee’s employment; and (iii) the income from the Restricted Stock Units, if
any, is not part of the Employee’s remuneration from employment.


2.    Compliance with Law. By accepting the Restricted Stock Units, the Employee
acknowledges his / her agreement to comply with applicable Brazilian laws and to
pay any and all applicable taxes associated with the vesting of the Restricted
Stock Units, the issuance and/or sale of shares of Common Stock acquired under
the Plan or the receipt of any dividends.


CANADA


1.    Settlement of Restricted Stock Units. Notwithstanding any provision of the
Agreement or the Plan to the contrary, the Restricted Stock Units do not provide
any right for the Employee to receive a cash payment and the Restricted Stock
Units will be settled in shares of Common Stock only.


2.    Use of English Language. The Employee acknowledges and agrees that it is
the Employee’s wish that the Agreement and the Addendum, as well as all
documents, notices and legal proceedings entered into, given or instituted
pursuant the Award, be drawn up in English.


Utilisation de Langue anglaise. Employé admet et convient que c’est le désir du
Employé que l’Accord et l’Addenda, aussi bien que tous les documents, remarque
et les poursuites judiciaires entrées, données ou instituées conforme le Prix,
être établi dans l’anglais.


3.    Data Privacy. The following provision supplements Section 11 of the
Agreement:


The Employee hereby authorizes Donaldson and Donaldson’s representatives to
discuss and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. The Employee
further authorizes Donaldson, the Employer and its Affiliates to disclose and
discuss the Plan with their advisors. The Employee further authorizes Donaldson,
the Employer and any other Affiliate to record such information and to keep such
information in the Employee’s employee file.


-11-

--------------------------------------------------------------------------------





DENMARK


1.    Danish Stock Option Act. In accepting the Restricted Stock Units, the
Employee acknowledges that the Employee has received an “Employer Statement”
translated into Danish, which is being provided to comply with the Danish Act on
the Use of Rights to Purchase or Subscribe for Shares etc. in Employment
Relationships (the “Stock Option Act”).  


FRANCE


1.    Nature of Grant. The Restricted Stock Units are not granted under the
French specific regime provided by Articles Section L.225-197-1 and seq. of the
French commercial code.


2.    Use of English Language. The Employee acknowledges and agrees that it is
the Employee’s wish that the Agreement and the Addendum, as well as all
documents, notices and legal proceedings entered into, given or instituted
pursuant the Award, be drawn up in English.


Utilisation de Langue anglaise. Employé admet et convient que c’est le désir du
Employé que l’Accord et l’Addenda, aussi bien que tous les documents, remarque
et les poursuites judiciaires entrées, données ou instituées conforme le Prix,
être établi dans l’anglais.


GERMANY


No country-specific provisions.


HONG KONG


1.    Settlement of Restricted Stock Units. Notwithstanding any provision of the
Agreement or the Plan to the contrary, the Restricted Stock Units do not provide
any right for the Employee to receive a cash payment and the Restricted Stock
Units will be settled in shares of Common Stock only.


2.    IMPORTANT NOTICE. The Agreement, the Addendum, the Plan and all other
materials pertaining to the Restricted Stock Units have not been reviewed by any
regulatory authority in Hong Kong. The Employee is advised to exercise caution
in relation to the offer. If the Employee has any doubts about any of the
contents of the materials pertaining to the Restricted Stock Units, the Employee
should obtain independent professional advice.


INDIA


1.    Repatriation Requirements. The Employee understands that the Employee must
repatriate any cash dividends paid on shares of Common Stock under the Plan and
any proceeds from the sale of such shares of Common Stock to India within a
certain period of time after receipt of the proceeds. It is the Employee’s sole
responsibility to comply with applicable exchange control laws in India.


ITALY


1.    Plan Document Acknowledgment. In accepting the Option, the Employee
acknowledges that a copy of the Plan was made available to the Employee, and the
Employee has reviewed the Plan and the Agreement, including this Addendum, in
their entirety and fully understands and accepts all provisions of the Plan, the
Agreement, and this Addendum.


The Employee further acknowledges that the Employee has read and specifically
approves the following provision in the Agreement: Section 2 (Vesting of
Restricted Stock Units), Section 3 (Termination of Employment), Section 7 (Tax
and Social Insurance Contributions Withholding), Section 10 (Nature of Grant);
and Section 17 (Imposition of Other Requirements).




-12-

--------------------------------------------------------------------------------





JAPAN


No country-specific provisions.


MEXICO


1.    Commercial Relationship. The Employee expressly recognizes that the
Employee’s participation in the Plan and Donaldson’s grant of a Restricted Stock
Units does not constitute an employment relationship between the Employee and
Donaldson. The Employee has been granted the Restricted Stock Units as a
consequence of the commercial relationship between Donaldson and Donaldson’s
Affiliate in Mexico that employs the Employee (“Donaldson‑Mexico”), and
Donaldson‑Mexico is the Employee’s sole employer. Based on the foregoing,
(a) the Employee expressly recognizes that the Plan and the benefits the
Employee may derive from participation in the Plan does not establish any rights
between the Employee and Donaldson‑Mexico, (b) the Plan and the benefits the
Employee may derive from participation in the Plan are not part of the
employment conditions and/or benefits provided by Donaldson‑Mexico, and (c) any
modifications or amendments of the Plan by Donaldson, or a termination of the
Plan by Donaldson, shall not constitute a change or impairment of the terms and
conditions of the Employee’s employment with Donaldson‑Mexico.


2.    Extraordinary Item of Compensation. The Employee expressly recognizes and
acknowledges that the Employee’s participation in the Plan is a result of the
discretionary and unilateral decision of Donaldson, as well as the Employee’s
free and voluntary decision to participate in the Plan in accordance with the
terms and conditions of the Plan, the Agreement and this Addendum. As such, the
Employee acknowledges and agrees that Donaldson, in its sole discretion, may
amend and/or discontinue the Employee’s participation in the Plan at any time
and without any liability. The value of the Restricted Stock Units is an
extraordinary item of compensation outside the scope of the Employee’s
employment contract, if any. The Restricted Stock Units are not part of the
Employee’s regular or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long‑service awards, pension or retirement benefits, or any similar payments,
which are the exclusive obligations of Donaldson‑Mexico.


NETHERLANDS


1.    Waiver of Termination Rights. The Employee hereby waives any and all
rights to compensation or damages as a result of the Employee’s termination of
employment with Donaldson or any Affiliate whatsoever, insofar as those rights
result or may result from (i) the loss or diminution in value of such rights or
entitlements under the Plan, or (ii) the Employee’s ceasing to have rights
under, or ceasing to be entitled to any awards under the Plan as a result of
such termination.


SINGAPORE


1.    Qualifying Person Exemption. The grant of the Restricted Stock Units under
the Plan is being made pursuant to the “Qualifying Person” exemption under
section 273(1)(f) of the Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”). The Plan has not been and will not be lodged or registered as a
prospectus with the Monetary Authority of Singapore and is not regulated by any
financial supervisory


-13-

--------------------------------------------------------------------------------





authority pursuant to any legislation in Singapore. The Employee should note
that, as a result, the Restricted Stock Units is subject to section 257 of the
SFA and the Employee will not be able to make (a) any subsequent sale of the
shares of Common Stock in Singapore or (b) any offer of such subsequent sale of
the shares of Common Stock subject to the Restricted Stock Units in Singapore,
unless such sale or offer is made pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA (Chapter 289,
2006 Ed.).


SOUTH KOREA


No country-specific provisions.


POLAND


No country-specific provisions.
SPAIN


1.    Acknowledgement of Discretionary Nature of the Plan.


In accepting the Restricted Stock Units, the Employee consents to participation
in the Plan and acknowledges that the Employee has received a copy of the Plan.


The Employee understands that Donaldson has unilaterally, gratuitously and in
its sole discretion granted restricted stock units under the Plan to individuals
who may be employees of Donaldson or any of its Affiliates throughout the world.
The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
Donaldson or any of its Affiliates on an ongoing basis. Consequently, the
Employee understands that the Restricted Stock Units are granted on the
assumption and condition that the Restricted Stock Units and the shares of
Common Stock acquired upon vesting of the Restricted Stock Units shall not
become a part of any employment contract (either with Donaldson or any of its
Affiliates) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever. In
addition, the Employee understands that this grant would not be made to the
Employee but for the assumptions and conditions referenced above; thus, the
Employee acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, the Restricted Stock Unit grant shall be null and void.


The Employee understands and agrees that, as a condition of the Restricted Stock
Unit grant, unless otherwise provided in the Agreement, any unvested Restricted
Stock Units as of the date the Employee ceases active employment, will be
forfeited without entitlement to the underlying shares of Common Stock or to any
amount of indemnification in the event of termination of employment. The
Employee acknowledges that the Employee has read and specifically accepts the
conditions referred to in the Agreement regarding the impact of a termination of
employment on the Restricted Stock Units.


2.    No Public Offering. No “offer of securities to the public,” within the
meaning of Spanish law, has taken place or will take place in the Spanish
territory in connection with the Option. The Plan, the Agreement (including this
Addendum) and any other documents evidencing the grant of the Restricted Stock
Units have not, nor will they be, registered with the Comisión Nacional del
Mercado de Valores (the Spanish securities regulator) and none of those
documents constitute a public offering prospectus.




-14-

--------------------------------------------------------------------------------





THAILAND


No country-specific provisions.


UNITED ARAB EMIRATES


1.    Securities Law Notice. The Plan is being offered only to qualified
employees and is in the nature of providing equity incentives to employees of
Donaldson and its Affiliates in the UAE. Any documents related to the Plan,
including the Plan, this Addendum, the Plan prospectus and other grant documents
(“Plan Documents”), are intended for distribution only to such employees and
must not be delivered to, or relied on by, any other person. The Employee should
conduct his or her own due diligence on the securities.


The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any Plan Documents nor has it taken steps to verify the
information set out in them, and thus, is not responsible for such documents.
Further, neither the Ministry of Economy nor the Dubai Department of Economic
Development has approved this statement nor taken steps to verify the
information set out in it, and has no responsibility for it.


The Employee should, as prospective stockholder, conduct the Employee’s own due
diligence on the securities. If the Employee does not understand the contents of
the Plan Documents, he or she should consult an authorized financial adviser.


UNITED KINGDOM


1.    Indemnification for Tax-Related Items. Without limitation to Section 7 of
the Agreement, the Employee hereby agrees that he or she is liable for all
Tax-Related Items and hereby covenants to pay all such Tax-Related Items, as and
when requested by the Donaldson or (if different) the Employer or by Her
Majesty’s Revenue & Customs (“HMRC”) (or any other tax authority or any other
relevant authority). The Employee also hereby agrees to indemnify and keep
indemnified Donaldson and (if different) the Employer against any Tax-Related
Items that they are required to pay or withhold or have paid or will pay on the
Employee’s behalf to HMRC (or any other tax authority or any other relevant
authority).


Notwithstanding the foregoing, if the Employee is a director or executive
officer (as within the meaning of Section 13(k) of the Exchange Act), the terms
of the immediately foregoing provision will not apply. In the event that the
Employee is a director or executive officer and income tax due is not collected
from or paid by the Employee within 90 days after the U.K. tax year in which an
event giving rise to the indemnification described above occurs, the amount of
any uncollected tax may constitute a benefit to the Employee on which additional
income tax and national insurance contributions may be payable. The Employee
acknowledges that the Employee ultimately will be responsible for reporting and
paying any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing Donaldson or (if different) the
Employer for the value of any employee national insurance contributions due on
this additional benefit, which Donaldson or (if different) the Employer may
recover from the Employee at any time thereafter by any of the means referred to
in Section 7 of the Agreement.


2.    Exclusion of Claim. The Employee acknowledges and agrees that the Employee
will have no entitlement to compensation or damages insofar as such entitlement
arises or may arise from the Employee’s ceasing to have rights under or to be
entitled to the Restricted Stock Units, whether or not as a result of
termination (whether such termination is in breach of contract or otherwise), or
from the loss or diminution in value of the Restricted Stock Units. Upon the
grant of the Restricted Stock Units, the Employee shall be deemed irrevocably to
have waived any such entitlement.




-15-